The opinion of the court was delivered by
Pitney, J.
This case is treated in the briefs as an appeal from the District Court, taken pursuant to Pamph. L. 1902, p. 565. The appellant has not brought before us any transcript of the judgment in the court below, as required by our decisions. Katzin v. Jenny, ante p. 131, and cases cited. Eor this reason there should be a dismissal, unless the appellant perfects his appeal by bringing up the record within a reasonable time.
The allowance of an opportunity to perfect an appeal is within the discretion of this court. In this case leave will be given because a debatable and important question seems to be presented by the appeal.
If the appellant within thirty days shall perfect his appeal by bringing up a certified transcript of the judgment record, in the court below, the case may be placed upon the list de novo for argument at the next term. Unless thus perfected within the time specified the appeal should be dismissed, with costs.